OFFICE   OF   THE   ATTORNEY     GENERAL   OF    TEXAS
                               AUSTIN




lbnambl8L.A.vood
8Uta 8uporintoadollt of rubllo lMtrwt1oa
Awtda, Toxu




                                        In Uw ouo      ooaaldor-
                                  io uld r tlll -          tvo




     Rwton,rouldheYo    0 irsd lzll942.  m-8.Ievtm
     vu  appolntod by thm“EIluionora*   bourt to ill1
     thr -y       orutod by the bath ot br husband.
           “Al ths abow wntioMa  0piPlon holdr tbt               the
     vill~pworof       the pwplomuatpw8lltozam
Bononblo L. A. voQd8, Paw         2




       m iaambelltat the next g*no?81 *lootIon, vlll
       the person rloeted to the pm. of oount7 *upor-
       bttmdent rt the forthoomlag gonon llootlon
       *orve for a four-par ponrlod, or vi11 rueh l p er -
       *on **mm until 1942, vhIoh 18 th* tlm    tha COUP-
       - ter m,   to vttIonrh.o u y T nevto
                                       .      nvul18Qt-
       ed, vi11 WY* rxplnd?a
          Our opinion Ho. O-1664, roforred to In rour lottor,
hold8 that one &ppoInted to the offlcr of aounty ruprlnton-
dent tq the coPrmi88Io~rs'oourt tills rush vrcmcy only until
the next gene-1 lleotIon. The only question vlth vhloh ve
are concerned In thU oplnlon I8 IJ *t&ted above.
                 ~tu Conrtltution of TO-*, ktlole   16, Section 27,
proYlde8I
                              _-
            *In all eleotIon* to fill vao8ncler of of-
       floe in thlr 3tbte1 I 8hl.l W to fill the un-
       expllwd term OnlJ.
          The Lcglmlature, to give effect to Art1018 16, SOO-
ti0n   27   0s
           t.h0 c0mtitUtioD, 8~      emoted Article 20, Ver-
non** Clrll Btatuter, vbioh rd?' 8 88 r0ih8t
           'All eleotloru to fill vrcmcler  in otflce
       *h&l be to fill the unexpired tenu only.'
                 Also see mckm 08. curl, 38 Clr. A&.   445, 86 3v
368.
           In vIev of the foregoing ruthorltler, JOU me nrpoct-
 fully rdrI*ed tht lt I8 the opinion OS thlr department t&t
 the peruon elrcted to county rchool 8uperIateulsnt at the torth-
 oomiag genenl election, under the oiroua8tumer art out In your
 letter, vi11 be lleot8d to further till the v*ornoy In 0rrm
 ometed by the death of Mr. fevton, that IS, until the gensnl
                                                                           ,




Bononblr L. A. Cods,    Page       J




llootlon In 1942, vhon e.          Revton's ter m
                                                vouid have lxpirw.l.
          Trusting   that   this       rrtIrf8otorll~   dlrporsr of your
inquiry, ve rewin